               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 19-47-GF-BMM

            Plaintiff,

      vs.                                   ORDER

 DONALD PAUL OLSON,

            Defendant.


      Upon unopposed motion of the United States and for good cause shown, IT

IS ORDERED that the forfeiture allegation contained in the indictment is

DISMISSED.

      DATED this 9th day of September 2019.




                                        1
